Citation Nr: 1635519	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to November 1, 2008, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from October 1953 to July 1973.  He died on August [redacted], 2007.  The appellant is his surviving spouse. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, granted the appellant service connection for the cause of the Veteran's death, from November 1, 2008.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2007.

2.  The RO received the appellant's claim for Dependency and Indemnity Compensation (DIC) benefits on June 19, 2008, within a year of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 1, 2007, for the grant of service connection for the cause of the Veteran's death, are met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition in this case, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The appellant seeks an effective date prior to November 1, 2008, for the grant of service connection for the cause of the Veteran's death.  She believes the appropriate date to assign this grant is June 26, 2007, the day after the Veteran's death.  She contends she filed a claim for DIC benefits based on service-connected death on June 19, 2008, within a year of that death, a claim substantiated by the RO's July 2008 rating decision referring to such claim.  Indeed, in this case, the evidence supports a grant of an earlier effective date, but June 1, 2007, not June 26, 2007. 

The effective date of an award of death benefits, including DIC based on service-connected death, shall be the first day of the month of actual or presumed death, if the claim is received within one year after the date of the initial report of death.  38 U.S.C.A. § 5110(j); 38 C.F.R. § 3.400(c)(1). 

The Veteran died on June [redacted], 2007.  Thereafter, the appellant filed multiple claims based on this death, the first in July 2007.  Although the only DIC application of record is marked as having been received in October 2008, in a rating decision dated July 2008, the RO refers to a prior DIC claim filed on June 19, 2008.  Inasmuch as the RO granted the appellant service connection for the cause of the Veteran's death in response to the June 19, 2008 claim, the Board finds the rating decision sufficient to establish that the appellant filed the claim on the date alleged.  As the appellant filed this claim within a year of the initial report of the Veteran's death, the appropriate effective date to assign the grant of service connection for the cause of the Veteran's death is June 1, 2007, the first day of the month of the Veteran's death.  


ORDER

An effective date of June 1, 2007, for the grant of service connection for the cause of the Veteran's death, is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


